Per Curiam.
Whether the title to the slave was in Ufford or Dukes, depended on much conflicting evidence, which was fairly summed up and left by the Judge to the Jury. Their verdict ought not to be disturbed, unless the evidence preponderates very strongly against it, which we do not perceive that it does. The Jury probably knew the witnesses, and were able to judge of their credibility. Neither were the admissions of Uf-Ibid conclusive against his title ; they formed a circumstance lit, to be weighed and estimated with the other circumstances. The parties having agreed to amend, and all the proceedings after the agreement being in tro-ver, we must consider it the same as if an actual amend-*218meet had been made ; and so it must have been viewed 1>7 the parties, for the evidence of it is contained in the-proceedings up to the rendition of the final judgment.